ICJ_175_1955AmityTreaty_IRN_USA_2021-02-03_JUD_01_PO_01_EN.txt.                      44 	




                                      DECLARATION OF JUDGE TOMKA

                     [Original English Text]

                        Second preliminary objection — Jurisdiction ratione materiae — Question
                     whether “third country measures” fall within the scope of the Treaty of Amity —
                     Court departing radically from the approach set out in its prior case law relating
                     to the same bilateral treaty.


                         1. The way the Court has treated the second preliminary objection
                     raised by the United States calls for some observations.
                         2. According to this objection, Iran’s claims brought under the provisions
                     of the Treaty of Amity that are predicated on “third country measures”
                     fall outside the Court’s jurisdiction which, according to the Appli­
                     cant, is based on Article XXI, paragraph 2, of the bilateral Treaty of
                     Amity concluded by the Parties in 1955.
                         The United States specified that its objection on “third country
                     ­measures” concerns three categories of measures, namely those relating
                      to
                       (i) the reimposition of certain sanctions provisions under United States
                           statutes that had been waived pursuant to the Joint Comprehensive
                           Plan of Action (these provisions concern sanctions against non‑US
                           persons that engage in trade with Iran or Iranian companies and
                           nationals);
                      (ii) the reinstatement, through issuance of Executive Order 13846, of
                           ­certain sanctions authorities that were previously terminated (they
                            concern sanctions against non‑US persons that engage in trade with
                            Iran or Iranian companies and nationals); and
                     (iii) the relisting of certain persons on the Department of the Treasury’s
                            Specially Designated Nationals and Blocked Persons List (or SDN
                            List, which identifies natural or legal persons from specially desig-
                            nated countries or subject to a block on assets).
                        3. The Respondent argues that the Treaty of Amity “was not
                     intended to, and does not, impose obligations on the United States con-
                     cerning trade or transactions between Iran and a third country or between
                     their nationals and companies” 1. In the Respondent’s view, therefore,
                     Iran’s claims that the United States breached its obligations under
                     the Treaty of Amity by adopting measures concerning trade or transac-
                     tions between Iran and a third country (or their nationals and

                       1 Preliminary Objections submitted by the United States of America (hereinafter

                     “POUS”), pp. 94‑95, para. 7.3.

                     39




5 Ord_1215.indb 84                                                                                        20/05/22 13:08

                     45 	                  1955 treaty of amity (decl. tomka)

                     c­ompanies), must be dismissed at a preliminary stage as outside the
                      Court’s jurisdiction 2.

                       4. Iran, in its Application, claims that these measures constitute
                     breaches of the United States’ obligations under Article IV, paragraph 1,
                     Article VII, paragraph 1, Article VIII, paragraphs 1 and 2, Article IX,
                     paragraph 2, and Article X, paragraph 1, of the Treaty of Amity. In its
                     Memorial, Iran further expands this list of allegedly breached obligations
                     by adding those under Article IV, paragraph 2, and Article IX, para-
                     graph 3, of the Treaty of Amity.

                        5. Although the Parties devoted much attention, both in their written
                     pleadings 3 and during the hearings 4, to the analysis of these provisions,
                     the Court refrains from analysing and interpreting them and, after a short
                     discussion, in some seven paragraphs, concludes that “the second pre-
                     liminary objection of the United States relates to the scope of certain obli-
                     gations relied on by the Applicant . . . and raises legal and factual
                     questions which are properly a matter for the merits” (Judgment,
                     para. 82). The Court states that “such matters would be decided . . . at
                     [the merits] stage, on the basis of the arguments advanced by the Parties”
                     (ibid.). To determine “the scope of certain obligations relied on by the
                     Applicant” is nothing else than to interpret the provisions of the Treaty
                     invoked by Iran as a source of such alleged obligations. The Court has
                     been provided with sufficient information and arguments by both Parties
                     in order to resolve this interpretative issue already at this stage of the
                     proceedings.
                        6. However, the approach taken by the Court today radically departs
                     from the one it adopted in 1996 when it had to determine its jurisdiction
                     ratione materiae under the same Treaty between the same Parties 5. In that
                     case, Iran alleged that the acts complained of breached the United States’
                     obligations under Article I, Article IV, paragraph 1, and Article X, para-
                     graph 1, of the Treaty of Amity and the Court, therefore, had jurisdiction
                     ratione materiae to entertain the case 6. The United States, for its part,
                     argued that Iran’s claims bore no relation to the Treaty of Amity 7.



                          2
                          POUS, pp. 94-95, para. 7.3.
                          3
                          Ibid., pp. 94‑117, in particular pp. 106‑117, paras. 7.26‑7.64; Observations and
                     Submissions on the US Preliminary Objections Submitted by the Islamic Republic of Iran,
                     pp. 17‑60, in particular, pp. 25‑60, paras. 3.15‑3.101.
                        4 CR 2020/10, pp. 34‑48, paras. 1‑47 ; CR 2020/11, pp. 27‑41, paras. 1‑46, and pp. 42‑54,

                     paras. 3‑46 ; CR 2020/12, pp. 25‑26, paras. 17‑21, and pp. 27‑34, paras. 3‑32; CR 2020/13,
                     pp. 24‑29, paras. 14‑26, and pp. 30‑36, paras. 4‑29.
                        5 Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary

                     Objection, Judgment, I.C.J. Reports 1996 (II), p. 812, paras. 22 et seq.
                        6 Ibid.
                        7 Ibid., p. 809, para. 14, and p. 812, para. 22.



                     40




5 Ord_1215.indb 86                                                                                                  20/05/22 13:08

                     46 	                  1955 treaty of amity (decl. tomka)

                       7. In its 1996 Judgment, the Court devoted no less than 27 paragraphs
                     to a detailed analysis of Article I, Article IV, paragraph 1, and Article X,
                     paragraph 1, of the Treaty, inquiring whether the acts complained of
                     were capable of falling within the scope of the provisions invoked by the
                     Applicant. It concluded that “the destruction [of the platforms] was capa-
                     ble of having . . . an adverse effect upon the freedom of commerce as
                     guaranteed by Article X, paragraph 1, of the Treaty of 1955” 8. Already at
                     the jurisdictional phase of the case, the Court arrived at the conclusion
                     that Article I and Article IV, paragraph 1, of the Treaty could not form a
                     basis for the Court’s jurisdiction 9.

                        8. The Court recently followed the same approach to the analysis of
                     various provisions of the Treaty of Amity, invoked by Iran in support of
                     its claims, in the 2019 Judgment on preliminary objections in the Certain
                     Iranian Assets case 10. When it turned to the consideration of the second
                     preliminary objection raised by the United States, the Court analysed
                     Article IV, paragraph 2, Article XI, paragraph 4, Article III, paragraph 2,
                     Article IV, paragraph 1, and Article X, paragraph 1, of the Treaty of
                     Amity 11.
                        9. In the present case, by contrast, the Court avoids analysing the
                     articles relied on by Iran when it alleges that the United States’ measures,
                     which target third countries (and their nationals or companies) because
                     they maintain trade, commercial or financial relations with Iran (and its
                     nationals or companies), are in breach of the United States’ obligations
                     under the Treaty of Amity.

                        10. The legal question which the Court should have determined at the
                     present stage of the proceedings is whether the Treaty of Amity provides
                     Iran (and its nationals or companies) with a right not to have its trade,
                     commercial or financial relations with third States (and their nationals or
                     companies) interfered with by the United States’ measures, or, in other
                     words, whether the United States have obligations under the provisions
                     invoked by Iran not to interfere with these trade, commercial or financial
                     relations. In order to answer this question, the Court should have analysed
                     the text of the provisions of the Treaty, relied on by Iran, in light of the
                     Treaty’s object and purpose. Without going into the detail, one may just
                     recall the preamble of the Treaty, which sets out the object and purpose
                     of the Treaty. The preamble specifies, in particular, that the United
                     States and Iran concluded the Treaty with the desire to “encourag[e]
                     mutually beneficial trade and investments and closer economic inter-
                     ­

                        8 Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary

                     Objection, Judgment, I.C.J. Reports 1996 (II), p. 820, para. 51.
                        9 Ibid., p. 815, para. 31, and p. 816, para. 36.
                        10 Certain Iranian Assets (Islamic Republic of Iran v. United States of America), Prelim-

                     inary Objections, Judgment, I.C.J. Reports 2019 (I), p. 7.
                        11 Ibid., pp. 25‑35, paras. 48‑80.



                     41




5 Ord_1215.indb 88                                                                                                  20/05/22 13:08

                     47 	               1955 treaty of amity (decl. tomka)

                     course generally between their peoples” 12. What was required from the
                     Court was to interpret the text of the various articles of the Treaty of
                     Amity invoked by Iran in order to determine whether Iran’s claims are
                     capable of falling within these provisions. The Court received detailed
                     submissions by both Parties on the interpretation of these provisions.

                        11. Instead of answering the above question, which captures the sub-
                     stance of the United States’ second preliminary objection, the Court
                     rejects it (Judgment, para. 83). But, at the same time, the Court leaves
                     open the possibility for the Parties to argue “legal and factual questions”
                     raised by the second preliminary objection (ibid., para. 82). It is almost as
                     though the Court considers that the objection does not possess an exclu-
                     sively preliminary character. However, that is not the Court’s conclusion.
                     It simply rejects the objection.
                        12. If, at the merits stage of the proceedings, the Court comes to the
                     conclusion that the provisions relied on by Iran do not provide it (and its
                     nationals or companies) with a right not to have its trade, commercial or
                     financial relations with third States (and their nationals or companies)
                     interfered with, the logical conclusion should be that Iran’s claims do not
                     fall within those provisions and therefore the Court lacks jurisdiction.
                     However, such a conclusion is foreclosed by today’s Judgment rejecting
                     the second preliminary objection. In such hypothesis, the Court would be
                     left with only one option — to conclude that there was no breach of
                     the provisions invoked since they do not provide for the right claimed
                     by Iran.

                        13. I cannot share the approach adopted by the Court in this case,
                     which is inconsistent with the approach it took in 1996 and 2019 in cases
                     concerning the same Treaty. As my learned colleagues have stated in the
                     past: “Consistency is the essence of judicial reasoning. This is especially
                     true . . . with regard to closely related cases.” 13
                        14. As the issues of applicability of particular provisions of the Treaty
                     to the claims advanced by Iran will be reargued, upon the Court’s invita-
                     tion, during the merits stage, I do not consider it appropriate for me to
                     disclose my position at this stage with respect to each of the provisions
                     relied on by Iran.


                     (Signed) Peter Tomka.



                          12
                           Emphasis added.
                          13
                           Legality of Use of Force (Serbia and Montenegro v. United Kingdom), Prelimi-
                     nary Objections, Judgment, I.C.J. Reports 2004 (III), joint declaration of Vice‑­
                     President Ranjeva, Judges Guillaume, Higgins, Kooijmans, Al‑Khasawneh, Buergenthal
                     and Elaraby, p. 1353, para. 3.

                     42




5 Ord_1215.indb 90                                                                                        20/05/22 13:08

